Citation Nr: 0305293	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  00-12 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for lumbosacral strain with degenerative disc disease of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from January 1975 to March 
1980 and from August 1983 to August 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Waco, Texas.

In a June 2000 VA Form 9, the veteran requested an RO 
hearing.  In a May 2001 statement, the veteran asked that his 
hearing be canceled in lieu of a VA examination.  The Board 
deems this statement as a withdrawal of his hearing request.  
38 C.F.R. § 20.704(e) (2002).

In January 2002, the Board remanded the case to the RO for 
additional development.  The case is now before the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the claim.

2.  The veteran's low back disorder does not approximate 
severe limitation of motion of the lumbar, intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least four weeks, severe intervertebral disc 
syndrome and recurring attacks with intermittent relief, nor 
severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
lumbosacral strain with degenerative disc disease of the 
lumbar spine have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.7, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted and became 
effective.  The VCAA essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is not required 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Moreover, the rating criteria for intervertebral 
disc syndrome were revised effective September 23, 2002.  See 
67 Fed. Reg. 54,345-49 (Aug. 22, 2002) (to be codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5293)).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that, as 
the revised version of 38 U.S.C.A. § 5107 in the VCAA 
eliminates the "well-grounded claim" requirement of 38 
U.S.C.A. § 5107 (West 1991) and the revised rating criteria 
could possibly result in a higher rating, they are, 
therefore, applicable law under the holding in Karnas.  
38 U.S.C.A. § 5107 (West 2002).  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the increased rating claim have 
been properly developed as service, VA medical records, and 
VA examination reports dated in May 2001, March 2002 and 
October 2002 have been associated with the file.

With regard to the RO's compliance with the January 2002 
Board remand instructions, the Board notes that the RO was 
instructed to, and did in a March 2002 letter, advise the 
veteran of the new duty to assist provisions of the VCAA, 
what VA would do and had done, what he should do, ask him to 
furnish the names and addresses of health care providers who 
had treated him for his low back disability and to sign 
authorizations for release of information from non-VA sources 
so that they could be associated with the claims file, and 
gave him an opportunity to supply additional information in 
support of his claim.  The veteran did not respond.  The RO 
was to obtain VA treatment records.  In March 2002, VA 
records dated from September 2000 to March 2001 were added to 
the claims file.  Then, the RO was to schedule the veteran 
for neurological and orthopedic examinations in order to 
determine the severity of the veteran's low back disability.  
These examinations were performed in March 2002 and October 
2002 and the reports are associated the claims file.  As 
instructed by the Board remand, the orthopedic examiner 
reviewed the claims file, provided range of motion 
measurements, and discussed the DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995), criteria and the neurological examiner 
reviewed the claims file and discussed the neurological 
findings in detail with regard to the veteran's low back 
disorder as delineated in the remand instructions.  In 
October 2002, the RO also readjudicated the issue on appeal 
by issuing a supplemental statement of the case (SSOC) 
continuing the 20 percent rating for the veteran's low back 
disability.  Given the foregoing, the Board finds that the RO 
has substantially complied with the Board's January 2002 
remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with).
 
Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
2002).  In this connection, the Board finds that the service 
medical records, the VA examination reports, and VA treatment 
reports, which evaluate the status of the veteran's health, 
are adequate for determining whether a higher rating for his 
low back disability is warranted.  Under these circumstances, 
the Board finds that the VCAA does not mandate another 
examination. 

In a May 2000 statement of the case (SOC), subsequent SSOCs 
issued in August 2001 and October 2002, and a January 2002 
Board remand, the RO advised the veteran of what must be 
shown for a higher rating.  In a March 2002 letter, the 
veteran was advised of the new duty to assist provisions of 
the VCAA, what VA would do and had done, what he should do, 
and gave him an opportunity to supply additional information 
in support of his claim.  The veteran did not respond.  The 
Board observes that the duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Further, 
in an October 2002 SSOC, the RO readjudicated the claim based 
on both the former and revised rating criteria for 
intervertebral disc syndrome.  Thus, the Board finds that the 
VA has obtained, or made reasonable efforts to obtain, all 
medical evidence, which might be relevant to the veteran's 
claim.  Accordingly, the Board finds that no further 
assistance to the veteran in acquiring medical evidence is 
required by statute.  38 U.S.C.A. § 5103A (West 2002).

In this case, the veteran is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing a higher rating.  He has, 
by information letters, a rating decision, a Board remand, an 
SOC and SSOCs, been advised of the evidence considered in 
connection with his appeal and what information VA and the 
veteran would provide.  In an October 2002 SSOC, the veteran 
was advised of what was needed to show entitlement to a 
higher rating and given 60 days to provide any additional 
comments or supporting information.  He did not respond.  
Further, all of the relevant evidence has been considered.  
The veteran was also scheduled to present testimony at an RO 
hearing on appeal, but withdrew his request.  Thus, the Board 
finds that there has been no prejudice to the veteran that 
would warrant further notification or development for the 
issue discussed in this decision.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

Analysis

The veteran contends that the disability rating assigned for 
his low back disorder should be increased to reflect more 
accurately the severity of his symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2002).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.

Service medical records confirm that the veteran injured his 
low back while doing physical training exercises in October 
1984 and in a fall in January 1985 and that he received 
treatment for low back symptoms.  A July 1985 record shows a 
diagnosis of L5-S1 intervertebral disc syndrome.  In the 
veteran's August 1986 separation examination report, the 
examiner noted that the veteran had chronic low back pain 
secondary to disc disease.

At an October 1986 VA examination, the veteran complained of 
constant pain in his low back area, which was worse with 
lifting.  On examination he stood with the dorsal and lumbar 
spine in the midline.  Range of motion of the lumbar spine 
was not restricted.  There was no muscle spasm noted along 
the lumbar spine but tenderness to palpation was found over 
the lumbosacral area.  Leg lengths were equal.  Straight-leg 
raising was to 70 degrees bilaterally with pain in the low 
back area without radiating into the lower extremities.  
Cross-leg tests were done with discomfort in the low back 
area.  The veteran could come to a sitting position with the 
legs extended.  Knee jerks and ankles jerks were present and 
equal bilaterally.  No sensory disturbance was noted to 
pinprick over the lower extremities.  X-rays of the lumbar 
spine showed mild narrowing of the L5 disc space.  The 
diagnosis was lumbosacral strain.

Based on that examination, in an April 1987 rating decision, 
the RO granted service connection for lumbosacral strain and 
degenerative disc disease of the lumbar spine and assigned a 
20 percent rating, effective from August 23, 1986.  This 
rating has remained unchanged.

At a December 1989 VA examination, the veteran complained of 
intermittent low back pain radiating at times to one leg, at 
other times to the other leg, and at other times to neither 
leg.  He stated that sitting was limited to one hour.  
Walking was all right.  He could run but was particularly 
limited when lifting, bending and stooping.  On examination, 
the back had normal appearing curvatures.  There was pain on 
percussion of the low lumbar or upper mid-sacral area, 
particularly on the left side.  Leg raising produced a 
positive Lasegue bilaterally, starting at 45 degrees of 
elevation.  There was evidence of some atrophy of the left 
calf, which was 41 centimeters in circumference, in 
comparison to 43 centimeters for the right calf.  Reflexes 
were normal.  There was no limitation of motion of the lumbar 
spine.  But there was pain with some muscle spasm on 
extension and on left and anterior flexion.  The veteran 
could touch the floor with his fingers.  Heel and tiptoe 
walking were normal.  The diagnosis was status post multiple 
back injury with persistent back pain and radiculopathy with 
probable degenerative disc disease at L5-S1 with moderate 
disability.

At a January 1991 VA examination, the veteran complained of 
constant low back pain, which increased on minor bending or 
twisting.  A hard mattress did not help much but lying on the 
floor did.  On examination, lumbar spine range of motion was: 
flexion to 60 degrees, extension to 10 degrees, bilateral 
bending to 10 degrees, and bilateral rotation to 15 degrees 
with low back pain.  He was tender at the lumbosacral 
interspace.  The veteran could heel and toe walk and bend his 
knees.  The right posterior tibial reflex was decreased.  
Strength and sensation in the lower extremities were normal.  
Right straight leg raising caused posterior right thigh pain 
at 90 degrees but not on the left.  There was full motion of 
the hips.  The diagnoses included residuals of low back 
injury and herniated intervertebral disc might well be 
present.

VA medical records show continuing treatment for complaints 
of low back pain for which the veteran was seen in August 
1994, September 1994 and May 1995.  

At a May 1996 VA examination, the veteran complained of 
stiffness and pain in the back especially early in the 
morning.  On examination, range of motion of the lumbar spine 
was: to 90 degrees for forward flexion, to 35 degrees for 
extension and rotation, and to 40 degrees for lateral 
flexion.  Straight leg and cross-leg examinations were 
negative.  The diagnosis was history of lumbosacral strain 
with degenerative disc disease of the lumbar spine but with a 
relatively normal range of motion.

A September 1996 magnetic resonance imaging (MRI) of the 
lumbar spine revealed disc bulges at L4-L5 and L5-S1 without 
central canal stenosis or neuroforaminal narrowing and 
bilateral facet arthropathy with ligamentum flavum 
hypertrophy at L4-L5.  The disc bulge at L5-S1 was slightly 
excentric to the right.

VA medical records from August 1999 through March 2001 reveal 
physical therapy for low back pain in August 1999 and 
complaints of low back pain for three weeks in September 2000 
and for two days in March 2001.

At a May 2001 VA examination, the veteran stated that his 
back hurt all the time.  He indicated that a month earlier 
when pulling on his boots that he felt something pop in his 
back.  He stated that his back pain increased with prolonged 
standing or sitting.  When he had trouble with back pain, he 
would lie down on the floor and try to remain motionless for 
a while, which seemed to help.  The veteran stated that he 
would get pain in his back if he walked as much as a block or 
stood for 30 minutes.  He also indicated that he had 
occasional momentary numbness in his feet.  On examination, 
the back showed normal muscle tone.  Range of motion testing 
was normal.  Straight leg raising was negative.  Tendon 
reflexes of the knees and ankles were normal.  The impression 
included chronic lumbosacral strain and degenerative disc 
disease of the lumbar spine, moderate with history of recent 
aggravation, and no objective evidence of interim change.  
The examiner added that the latter was mild and not seemingly 
progressive.

At a March 2002 VA spine examination, the veteran reported 
pain eighty percent of the time with radiation to the lower 
extremities.  The veteran rated the severity of his pain as a 
4 on a scale of 1 to 10.  Occasionally it would be a 9.  He 
would take a pill and elevate his knees and lie on the floor 
to alleviate his pain.  Occasionally, the veteran stated that 
he would have to crawl around and could not get up on his 
feet again.  The veteran indicated that the pain was slowly 
increasing.  He would get back pain after sitting for 30 
minutes, standing for 45 minutes, walking up stairs, or 
driving a car for 1 hour.  The veteran stated that he 
occasionally limped on his left leg.  He indicated that he 
could get back pain by lifting more than 20 pounds.  On 
examination, the veteran had normal tenor reflexes at the 
knee and ankle level.  Sensation to pinprick was questionably 
diminished on the distal one-half of the legs and feet.  His 
right calf measured 44 centimeters and his left calf measured 
43 centimeters.  Straight leg raising produced pain at 70 
degrees and was thought to be positive at 80 degrees 
bilaterally.  Range of motion of the lumbar spine was:  
flexion to 90 degrees, extension to 30 degrees, and lateral 
rotation to 30 degrees bilaterally.  The veteran walked 
without a limp and could heel and toe walk.  There was no 
scoliosis.  Muscle tone was normal.  A May 2001 X-ray showed 
disc narrowing at L5-S1 posteriorly.  The movements of the 
back were not associated with weakened movement, excessive 
fatigability or incoordination.  A flare-up could certainly 
limit the veteran's functional ability so that he could not 
get around and at times could not even stand up.  His back 
pain was thought to be related to his service-connected 
disability.  The findings did not reflect distinct sciatic 
neuropathy.  Ankle jerks were normal.  Sensory examination of 
the distal legs and feet were equivocal.  

An April 2002 MRI of the lumbar spine revealed possible 
annulus rupture at L2-L3 and areas of disc protrusion (mild 
at L2-L3 and L3-L4 and diffuse posterior disc bulge at L5-S1) 
with entrapment of L4 at left L3-L4 recess and mild right 
neural foraminal narrowing at L5-S1.

An October 2002 VA neurological examiner indicated that the 
interpretation of the April 2002 MRI results was that the 
veteran had an abnormal MRI with disc bulging.  He added that 
disc bulging could be very close and strongly pressing on the 
radicles of the nerves and might cause very severe pain, or 
in some other cases, the same degree of disc bulging in a 
little bit different direction might even be painless.  The 
examiner indicated that as the veteran ages, it was more and 
more in the radicular direction and hence he had very strong 
pain.  The veteran reported that he had ups and downs and 
just very recently had an incredibly bad episode and needed 
additional medication.  The veteran had an essentially normal 
neurological examination with the exception of the radicular 
pain but he had no so-called neurological illness.  His 
pathology was orthopedic disc protrusion, which exerts 
pressure on the nerve root, hence his pain.  But this in 
itself is not neurologic illness, but an orthopedic illness.  
The veteran could stand straight and his Romberg test was 
negative.  He walked without an antalgic gait.  Coordination 
and posture-holding tests were normal.  Motor function and 
sensory modalities were also normal.  He had good muscle 
strength even in the lower extremities.  However, in the 
lying position, straight leg raising elicited strong pain in 
the low back area and both sides just above the usual 25 to 
30 degrees of elevation.  Up to 20 to 30 degrees, the 
straight leg raising did not indicate pain.  Thus, the 
straight leg raising was positive on both sides as reported 
by the May 1996, March 2001, and March 2002 VA examiners.  
The examiner confirmed the conclusion of degenerative low 
back pain with disc bulging at both sides, so the sciatic 
nerve was involved and the diagnosis remained unchanged.

In this case, the veteran's low back disability is rated as 
20 percent disabling, under Diagnostic Code 5293 for 
intervertebral disc syndrome.  Under the former criteria, 
intervertebral disc syndrome is rated 20 percent when 
moderate, with recurring attacks; 40 percent when severe, 
with recurring attacks and intermittent relief; and it is 
rated 60 percent when pronounced, with persistent symptoms 
compatible with sciatic neuropathy and characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  Under the revised 
rating criteria, intervertebral disc syndrome is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under Section 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with the evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  When rating by incapacitating episodes, 
intervertebral disc syndrome is rated: 20 percent with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months; 
40 percent with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and 60 percent with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  For the purposes of evaluations, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. 4.71(a), Diagnostic Code 5293 (2002); 
see also 67 Fed. Reg. 54,345-49 (Aug. 22, 2002).  

Since the October VA examiner indicated that the veteran's 
low back disability is primarily an orthopedic type of 
disability, the Board also has considered rating it under 
38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 5294.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5295 (2002).  

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine warrants a 10 percent rating if slight, a 20 
percent evaluation if moderate, and a 40 percent evaluation 
if severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292.

Under Diagnostic Code 5295, pertaining to lumbosacral strain, 
a 20 percent evaluation is assigned for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spin motion, unilateral, in standing position.  A 40 percent 
disability evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295.

The relevant medical evidence does not support an increased 
rating in excess of 20 percent for the veteran's low back 
disability.  In support of this conclusion, the Board 
observes that the clinical findings noted above approximate 
no more than slight limitation of motion and, at most, no 
more than moderate limitation of motion with consideration of 
DeLuca factors.  The veteran's low back disability does not 
even meet the schedular criteria for a 20 percent rating for 
lumbosacral strain since it is not manifested by muscle spasm 
on extreme forward bending, loss of lateral spin motion, 
unilateral, in standing position.

Looking at Diagnostic Code 5293, the May 2001 examination 
results show range of motion testing was normal.  The May 
2001 examiner diagnosed chronic lumbosacral strain and 
degenerative disc disease of a lumbar spine, moderate with 
history of recent aggregation, although there was no 
objective evidence of interim change.  The May 2001 examiner 
added that the latter was mild and not seemingly progressive.  
Similarly, the March 2002 VA examiner found that the veteran 
could flex his back to 90 degrees, extend it to 30 degrees 
and rotate it to 30 degrees, nearly normal range of motion.  
He walked without a limp and could heel and toe walk.  There 
was no scoliosis and muscle tone appeared normal.  The 
movements of the veteran's back were not associated with 
weakened movement, excessive fatigability or incoordination.  
However, because the veteran's disc disease results in 
recurring attacks, though none appear to have required bed 
rest, the Board concludes that his disability approximates 
moderate intervertebral disc syndrome, warranting a 20 
percent rating and no more. 

The evidence does not show that the veteran has residuals of 
a fracture of the vertebra or suffers from ankylosis of the 
lumbar spine.  Thus, a higher rating is not warranted under 
Diagnostic Codes 5285, 5286, and 5289.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5285, 5286, 5289 (2002).

The Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to pain 
under 38 C.F.R. §§ 4.40 and 4.45.  DeLuca, 8 Vet. App. at 
204-205.  Diagnostic Code 5293 contemplates characteristic 
pain associated with intervertebral disc syndrome, but rates 
such symptoms on the basis of the frequency and severity of 
attacks and whether there is intermittent relief.  With the 
objective clinical findings of record, the Board concludes 
that a 20 percent schedular rating under Diagnostic Code 5293 
adequately compensates the functional impairment due to pain, 
weakness, and excess fatigability.  The medical evidence does 
not show a severe disability of recurring attacks, with 
intermittent relief, nor does it show that the veteran has 
had incapacitating episodes having a total duration of at 
least four weeks during the past 12 months.  VA treatment 
records obtained in March 2002 showed no treatment after 
March 2001.  Such degenerative changes, coupled with moderate 
limitation of movement when DeLuca factors are considered, 
pain and radiculopathy, are consistent with the provisions of 
38 C.F.R. §§ 4.40, 4.45 and Diagnostic Code 5293 and warrant 
nor more than a 20 percent rating.  .

The Board finds that consideration of a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1) is not 
warranted.  The Board does not have the authority to assign 
an extraschedular rating in the first instance, and under the 
circumstances of the present case there is no basis for the 
Board to refer the case to designated VA officials for 
consideration of an extraschedular rating.  Bagwell v. Brown, 
9 Vet. App. 337 (1996).  The veteran's low back disability 
alone does not present such an exceptional or unusual 
disability picture, such as frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
The degree to which the veteran's low back disability impairs 
him industrially has been adequately contemplated in the 
percentage schedular evaluation granted as the result of this 
decision for that disability (see 38 C.F.R. §§ 3.321(a), 
4.1), and referral of the case for consideration of an 
extraschedular evaluation is not warranted.


ORDER

Entitlement to an increased rating in excess of 20 percent 
for lumbosacral strain with degenerative disc disease of the 
lumbar spine is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

